DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,756,085.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are directed to a similar subject matter contained in claims 1-2 of the '085 patent.  The only difference between the instant application and the '085 patent is merely a labeling difference.  It is noted that all the features of claims 1-20  are contained in claims 1-2   of the '085 patent.  

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,832,324.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are directed to a similar subject matter contained in claims 1-2 of the '324 patent.  The only difference between the instant application and the '085 patent is merely a labeling difference.  It is noted that all the features of claims 1-20  are contained in claims 1-2   of the '324 patent.  

The following prior art failed to teach or disclose the claimed invention.
Lim (US Pub. No.  20200273247 A1 ) disclose a learning-based three-dimensional (3D) model creation apparatus and method. A method for operating a learning-based 3D model creation apparatus includes generating multi-view feature images using supervised learning, creating a three-dimensional (3D) mesh model using a point cloud corresponding to the multi-view feature images and a feature image representing internal shape information, generating a texture map by projecting the 3D mesh model into three viewpoint images that are input, and creating a 3D model using the texture map. 

Li  (US Pub. No. 20180373931 A1) disclose a method and apparatus for applying image analysis and machine learning algorithms to a collection of 2-D aerial images into one or more of a claims report.  The method may include generating an insurance analytics project based on a user input, acquiring image data of the structure based on the insurance analytics project, generating a 3-D model of the structure based on the image data, calculating measurements of the structure based on the 3-D model and image data, detecting one or more features of the structure using one or more of the measurements, the 3-D model, and the image data, and generating a report based on one or more of the user input, the image data, the 3-D model, the measurements, and the one or more features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/fp/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
July 25, 2022